DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,327,583. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the present application are broader than the US Patent No. 11,327,583 and are anticipated by it.

Claim 1 of the present application
Claim 1 of the US Patent No. 11,327,583
A stylus, comprising: a pen-tip; a sensor;
 A stylus, comprising: a pen-tip; at least one sensor selected from an accelerometer, a gyroscope, a global positioning system, a magnetometer, and a touch-sensitive element;
and a processor operable to: operate in a lower-power mode and a higher-power mode;
and one or more computer-readable non-transitory storage media embodying logic operable when executed to: operate in one of a lower-power mode and a higher-power mode; 
detect, with the sensor, a defined frequency or a defined range of frequencies indicating shaking of the stylus;
detect, with the at least one sensor, defined one or more frequencies or defined one or more ranges of frequencies indicating shaking of the stylus, for a duration of a testing period of time;
transition from the lower-power mode to the higher-power mode in response to the detection of the defined frequency or the defined range of frequencies;
transition from the lower-power mode to the higher-power mode in response to stylus signals generated to represent the detection of the defined one or more frequencies or the defined one or more ranges of frequencies, wherein the testing period of time is set to prevent an unintentional transition to the higher-power mode triggered by unintentional motions of the stylus;
be prevented from transitioning from the lower-power mode to the higher-power mode in response to detection of a frequency other than the defined frequency and of a range of frequencies other than the defined range of frequencies;
 be prevented from transitioning from the lower-power mode to the higher-power mode in response to detection of frequencies other than the defined one or more frequencies and ranges of frequencies other than the defined one or more ranges of frequencies;
and in response to a relative motion between the stylus and a device in communication with the stylus, process both a device signal representative of the relative motion and a stylus signal representative of the detection of the defined frequency or the defined range of frequencies.
and in response to unintentional movement of a device in communication with the stylus, combine device signals representative of the unintentional movement of the device with the stylus signals to account for the unintentional movement of the device.


Claim 2 of the present application
Claim 2 of the US Patent No. 11,327,583
The stylus according to the claim 1,
The stylus according to the claim 1,
wherein the higher-power mode is a mode in which a component for transmitting a high- voltage signal from an electrode in the stylus is activated, and the lower power mode is a mode in which the component is deactivated.
wherein the higher-power mode is a mode in which the logic is operable when executed to activate a component for transmitting a high-voltage signal from an electrode in the stylus, and the lower power mode is a mode in which the logic is operable when executed to deactivate the component.


Claim 3 of the present application
Claim 3 of the US Patent No. 11,327,583
The stylus according to claim 1, wherein the defined frequency or the defined range of frequencies indicates unintentional shaking of the stylus as opposed to intentional shaking of the stylus.
The stylus according to claim 1, wherein the defined one or more frequencies or the defined one or more ranges of frequencies indicate unintentional shaking of the stylus as opposed to intentional shaking of the stylus.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected for being dependent on claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624        

/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/03/2022